Case 3:19-cv-00477-REP Document 95-1 Filed 05/29/20 Page 1 of 6 PageID# 1002
From: Steven S. Biss <stevenbiss@earthlink.net>
Sent: Monday, May 18, 2020 8:27 PM
To: D. Margeaux Thomas <mthomas@thomaslawplc.com>
Cc: Trevor Fitzgibbon <TrevorFG@protonmail.com>
Subject: Morgan Deposition

Margeaux,

Mr. Morgan is all set for Thursday. We need specific instructions from you how and when to
connect.

June 10 is confirmed for Trevor’s deposition.



Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction(s) or tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not
the intended recipient, immediately stop reading this email and delete it from your system.




                                                                                            EXHIBIT A
Case 3:19-cv-00477-REP Document 95-1 Filed 05/29/20 Page 2 of 6 PageID# 1003


 From:            Steven S. Biss
 To:              D. Margeaux Thomas
 Cc:              Maya Srour; Trevor Fitzgibbon
 Subject:         Re: Deposition Dates
 Date:            Monday, May 18, 2020 12:19:40 PM



Margeaux,

I will confirm May 21 with Mr. Morgan.

June 9-11 work for Trevor’s deposition. Let me know what day you prefer.

During the telephonic hearing with the Judge, he directed you to determine how Radack
obtained Mr. Morgan’s email address. Please let me know the answer ASAP.

Finally, I am filing the third amended complaint today and I know you have to refile your 12b1
motion and brief an issue on resulting damages. Plaintiff has decided to pursue his breach of
contract claim and drop the fraud in the inducement claim. As a courtesy, I wanted you to
know that the third amended complaint will not include a claim of fraud in the inducement.

Call or email me if you have any questions.


From: D. Margeaux Thomas
Sent: Monday, May 18, 2020 11:55 AM
To: Steven S. Biss
Cc: Maya Srour
Subject: RE: Deposition Dates

I would like to schedule Eric on 5/21. We will need another date for Trevor, I cannot do 5/27. Does
June 8-11th work for you and Trevor?

Thank you,

D. Margeaux Thomas




11130 Fairfax Blvd., Ste 200
Fairfax, VA 22030
T 703.957.2577
mthomas@thomaslawplc.com
www.thomaslawplc.com

Licensed in Virginia, Maryland, and Washington, DC.


NOTICE: Information contained in this transmission to the named addressee is proprietary and is subject to
attorney-client privilege and work product confidentiality. If the recipient of this transmission is not the
named addressee, the recipient should immediately notify the sender and destroy the information
Case 3:19-cv-00477-REP Document 95-1 Filed 05/29/20 Page 3 of 6 PageID# 1004


transmitted without making any copy or distribution thereof.


From: Steven S. Biss <stevenbiss@earthlink.net>
Sent: Saturday, May 16, 2020 4:28 PM
To: D. Margeaux Thomas <mthomas@thomaslawplc.com>
Subject: Re: Deposition Dates

Margeaux,

Eric Morgan is available on 5/21. Trevor can do 5/21 or 5/27. Does that work for you?


From: D. Margeaux Thomas
Sent: Saturday, May 16, 2020 8:09 AM
To: Steven S. Biss
Subject: RE: Deposition Dates

Thank you. We will circulate a notice of deposition.

Thank you,

D. Margeaux Thomas




11130 Fairfax Blvd., Ste 200
Fairfax, VA 22030
T 703.957.2577
mthomas@thomaslawplc.com
www.thomaslawplc.com

Licensed in Virginia, Maryland, and Washington, DC.


NOTICE: Information contained in this transmission to the named addressee is proprietary and is subject to
attorney-client privilege and work product confidentiality. If the recipient of this transmission is not the
named addressee, the recipient should immediately notify the sender and destroy the information
transmitted without making any copy or distribution thereof.


From: Steven S. Biss <stevenbiss@earthlink.net>
Sent: Friday, May 15, 2020 3:12 PM
To: D. Margeaux Thomas <mthomas@thomaslawplc.com>
Cc: Trevor Fitzgibbon <TrevorFG@protonmail.com>
Subject: Re: Deposition Dates

Margeaux,

The 21st works for Trevor, but the 28th does not work for me.

I am waiting to hear from Eric Morgan re his available dates in May. Will get those to you
Case 3:19-cv-00477-REP Document 95-1 Filed 05/29/20 Page 4 of 6 PageID# 1005


ASAP.

Call or email me if you have any questions.

Have a good weekend.


From: D. Margeaux Thomas
Sent: Friday, May 08, 2020 12:39 PM
To: Stevenbiss@earthlink.net
Cc: Maya Srour
Subject: Deposition Dates

Steven,

Can your client be available for a remote video deposition on May 21st? I would also like to propose
May 28th for Eric Morgan’s deposition. Please advise if these dates work.

Thank you,

D. Margeaux Thomas




11130 Fairfax Blvd., Ste 200
Fairfax, VA 22030
T 703.957.2577
mthomas@thomaslawplc.com
www.thomaslawplc.com

Licensed in Virginia, Maryland, and Washington, DC.


NOTICE: Information contained in this transmission to the named addressee is proprietary and is subject to
attorney-client privilege and work product confidentiality. If the recipient of this transmission is not the
named addressee, the recipient should immediately notify the sender and destroy the information
transmitted without making any copy or distribution thereof.




Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
Case 3:19-cv-00477-REP Document 95-1 Filed 05/29/20 Page 5 of 6 PageID# 1006


www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction(s) or tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not
the intended recipient, immediately stop reading this email and delete it from your system.




Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction(s) or tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not
the intended recipient, immediately stop reading this email and delete it from your system.




Steven S. Biss
(Virginia State Bar # 32972)
300 West Main Street, Suite 102
Charlottesville, Virginia 22903
Case 3:19-cv-00477-REP Document 95-1 Filed 05/29/20 Page 6 of 6 PageID# 1007


Telephone (804) 501-8272
Facsimile: (202) 318-4098
Email: stevenbiss@earthlink.net
Email: stevensbiss@protonmail.ch
www.linkedin.com/in/steven-s-biss-6517037

IRS Circular 230 Disclosure: To ensure compliance with requirements imposed by the IRS, any
tax advice that may be contained in this communication (including any attachments) is not
intended or written to be used, and cannot be used, for the purpose of (i) avoiding any
penalties under the Internal Revenue Code or (ii) promoting, marketing or recommending to
another party any transaction(s) or tax-related matter(s) that may be addressed herein.

This communication (including any attachments) may contain legally privileged and
confidential information intended solely for the use of the intended recipient. If you are not
the intended recipient, immediately stop reading this email and delete it from your system.
